Citation Nr: 1128254	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine (neck) disorder.

3.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to January 2003, including service in Southwest Asia from October 15, 2002 to January 12, 2003.  He also had service in the Puerto Rico Army National Guard, to include various periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA), to include from January 1978 to June 1978, from July 23, 1983 to August 7, 1983 (Panama), from June 23, 1984 to July 7, 1984, from June 24, 1989 to July 8, 1989, from May 11 1991 to May 25, 1991 (Panama), and from August 7 1994 to August 21, 1994.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from a September 2005 rating decision, in which the RO denied the Veteran's service connection claims.

In December 2009, the case was remanded for further notice and development.  During the pendency of the appeal, in a March 2011 rating decision, service connection was granted for bilateral hearing.  As such, this issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action, on his part, is required.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  In a December 2009 remand, the Board directed VA to review the record and to ensure compliance with VA's duties to notify and assist the claimant with regard to his claims; to attempt to verify the appellant's periods of ACDUTRA and INACDUTRA in the Puerto Rico Army National Guard and when he was in a combat zone and/or any line of duty injuries; to ask the appellant to identify healthcare providers and sign authorizations for release of records; and to schedule the appellant for VA examinations to obtain etiological opinion with regard to any disorders of the kidneys and cervical or lumbar spine found on examination.  In compliance with the Board's December 2009 remand, notice and duty to assist letters were sent to the appellant in January, March and April of 2010; Puerto Rico Army National Guard service personnel records were received, showing some but not all of the appellant's periods of ACDUTRA and INACDUTRA; VA treatment records from March 2004 to March 2010 were associated with the record; the Defense Finance and Accounting Service (DFAS) did not respond to VA's request for leave and pay records; and the appellant was afforded VA examinations but no or inadequate etiological opinions were provided.  

The appellant claims that he initially injured his neck and low back while participating in National Guard training exercises in Panama in 1987 and that after the incident he was treated with analgesics, assigned to quarters, and placed on a profile.  The service treatment records show that the appellant was treated for complaints of hemi-thoracic pain in Panama in June 1987.  On observation, he had breathing problems and a hematoma on the left hemi-thorax.  The assessment was rule out fracture of the ribs.  X-rays were negative.  In July 1989, the appellant sustained a left wrist sprain while on ACDUTRA.  The assessment was small synovial cyst on left wrist.  The appellant was given a profile in April 1998 following multiple episodes of low back pain.  He also reported that, while deployed in Southwest Asia, he was driving a Suburban vehicle and hit a light pole when backing up and felt pain in his neck and back, which was treated with ice and analgesics and for which he later received treatment at the San Juan VA Medical Center (VAMC).  A November 2002 record reflects treatment for complaints of lower back pain of two months' duration, but does not mention a motor vehicle accident.  The appellant reported a history of kidney stones in 1988 with initial manifestations of right flank pain, which has been intermittent with remissions.  However, the record reveals only that the Veteran has been diagnosed with renal cysts, not kidney stones (or calculi).  

In light of the above, it appears that additional service personnel and treatment records may be outstanding.  Thus, on remand, another effort must be made to obtain any outstanding service personnel and treatment records to verify the appellant's periods of service and any diseases or injuries sustained in the line of duty.  Once such records are obtained, or it is evident that any further efforts would be futile, the Veteran's claims file should be provided to a physician, preferably the June 2010 VA examiner, if available, for review and for etiological opinions.

In this regard, the Board notes that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Under 38 U.S.C.A. § 101(24) (West 2002), "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 2002), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Finally, the Board notes that 2 pages in the Outpatient Medical Record (OMR) located in the service treatment records envelope; 7 pages in volume 2, and 3 pages in volume 3 of the claims file contain Spanish yet to be translated.  They should be translated, along with any outstanding VA medical records received on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the appellant from the San Juan VAMC since March 8, 2010.  Have any documents in, or added to, the record that are in Spanish and have not already been translated into English, translated into English prior to any scheduled examination.  (See post-it notes bearing the word "TRANSLATE").  All records and/or responses received should be associated with the claims file. 

2.  Make another attempt to obtain copies of the appellant's service treatment records and Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and whether there may be determinations that the appellant sustained injuries to his cervical and lumbar spine during National Guard service in Panama and/or Saudi Arabia and/or was treated for kidney stones during ACDUTRA. 

Each records custodian contacted should be asked to confirm and provide the following information:

a. The appellant's periods of ACDUTRA. 

b. The appellant's periods of INACDUTRA, including the specific dates trained. 

c. The dates in which the appellant was paid for inactive duty for training service while in the Puerto Rico Army National Guard.  Copies of the appellant's Leave and Earning Statements should be obtained and included in the claims file for review. 

d. If the appellant performed INACDUTRA and did not receive compensation for that training, the records custodian should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted. 

e. If the appellant was in a combat zone, the inclusive dates of that service along with any information concerning that service should be obtained and included in the claims file.

In doing so, contact the Adjutant General of the Commonwealth of Puerto Rico, the National Guard Bureau in Arlington, Virginia, DFAS, the National Archives and Records Administration (NARA) and any other appropriate records custodian.  In contacting any records custodian, provide copies of the appellant's DD Forms 214, Standard Form 180, and NGB Forms 22 and 23.  

VA should continue efforts to procure the relevant records relating to the appellant's Army National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the appellant's actual periods of ACDUTRA and INACDUTRA in the Army National Guard and provide it to the VA physician/examiner.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, provide the appellant's claims file to an appropriate physician, preferably the June 2010 VA examiner, if available, to review and to provide an addendum, etiological opinion(s) assessing all pertinent lay and medical evidence to the extent that it could substantiate the appellant's claims remaining on appeal.  Based on examination findings, medical principles, and historical records, including available service personnel and treatment records, the physician should render an opinion, consistent with sound medical judgment, as to whether any kidney and/or cervical or lumbar spine disorder at least as likely as not (50 percent or greater probability) was first manifest or had its onset during the appellant's period of active duty from September 12, 2002 to January 26, 2003 or is the result of any injury suffered or disease contracted during active duty, ACDUTRA or INACDUTRA in the Army National Guard.  If arthritis is shown, the physician should also indicate whether its onset was within one year of the Veteran's discharge from active duty on January 26, 2003.

The physician should set forth all findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested medical opinion cannot be given, the physician should state the reason(s) why.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall, cited to above.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service-connection claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


